Third District Court of Appeal
                               State of Florida

                         Opinion filed October 19, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-356
                           Lower Tribunal No. 06-964
                              ________________

 Giovanna Settimi Caraffa, as personal representative of the Estate
                of Benedetto Emanuelle Caraffa,
                           Appellant/Cross-Appellee,

                                        vs.

                           Carnival Corporation,
                           Appellee/Cross-Appellant.


     An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

      Gordon & Rees Scully Mansukhani, David M. Gersten and Christopher A.
Noel; Lipcon, Margulies, Alsina & Winkleman, and Michael A. Winkleman, for
appellant/cross-appellee.

      Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten; Foreman
Friedman, and Jeffrey E. Foreman, Noah D. Silverman and Rachael Mitchell
Fagenson, for appellee/cross-appellant.


Before WELLS and LOGUE, JJ., and LEVY, Senior Judge.

     WELLS, Judge.
      Giovanna Settimi Caraffa, as personal representative for the estate of

Benedetto Emanuelle Caraffa, appeals a final judgment in favor of the defendant

below, Carnival Corporation. Finding no merit, we affirm the final judgment and

therefore find no need to address, and do not address, Carnival Corporation’s

cross-appeal.

      Affirmed.




                                      2